DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “coding an attribute of the edges to depict statuses of the risk placement through  the intermediaries and with the responding parties.” It is not clear “how” an attribute of an edge is coded to depict statuses of risk placements rendering the metes and bounds of the claims indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 
Using the language in claim(s) 10 to illustrate, the limitations of the data model tracks risk placement parameters…; the data model tracks status of the risk placements in the first tier; generating node and edge data for display…; the requesting party node is graphically connected by edges with the intermediary nodes; the intermediary nodes are graphically connected by edges…; generating edge annotation data…, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices and commercial and legal interactions, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity. 
 The claimed invention allows for a data model which tracks risk placement parameters that specify amounts of risk ceded by at least some of responding parties to second tier responding parties; the data model tracks status of the risk placements associated with insurance/reinsurance allowing a user to modify,  interactively,  the display of database objects representing entities, placement  channels and workflow status associated with insurance/reinsurance through the use of specially coded trees and graphs of nodes representing the overall  flow and, optionally, status of placement workflows, which is a fundamental economic principle or practice (including hedging, insurance, mitigating risk) and according to step 2A, prong one of the 2019 PEG, falls into the Certain Methods of Organizing Human Activity grouping. 
The mere nominal recitation of a generic user device displaying data (claims 10, 16, 21), generic non-transitory computer readable storage medium that stores program 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements— representing multiple risk placements in a recursive data model, depicting data as nodes, transmitting the node and edge data for display. The representing, depicting and transmitting  functions are recited at a high level of generality (i.e., as a general means of representing data in a model, depicting data as nodes and transmitting data), and amounts to mere representation of data, display of data and transmission of data which are forms of insignificant extra-solution activity.  
The user device that receives the transmitted node and edge data is also recited at a high level of generality and merely automates these functions. The combination of these additional elements is no more than generally linking the use of the judicial exception to a particular technological environment or field of use- see MPEP 2106.05(h).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Similarly the generic user device displaying data (claims  16, 21), generic non-transitory computer readable storage medium that stores program instructions that, when executed on hardware performs actions for graphical displaying 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment using  generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2 B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the user device receiving data is anything other than generic computer components and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving and transmitting data over a network and presenting offers are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the transmitting, representing, and displaying limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.  
Berkheimer Option 3. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The device including a processor, memory coupled to the processor, and program instructions stored in the memory (claims 15 and 20) amount to mere instructions to implement an abstract idea on a computer do not integrate the judicial exception into a practical application-see (MPEP 21.0605(f)).  Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept. 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-24 is/are ineligible.

Response to Arguments
5.	Applicant’s arguments concerning the rejection of claims 10, 16, 17, and 21 are convincing, the Examiner withdraws the 35 U.S.C. § 112(b) rejection.
The rejection of claims 15 and 20 under 35 USC 112(b) have been withdrawn due to the claim amendments.
The rejection of claims 1-9, 21-24 under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter, i.e., directed to signals per se has been withdrawn due to the claim amendments.  
Applicant's remaining arguments filed 6/22/2021 have been fully considered but they are not persuasive. 
The rejection of claim 1 under 35 USC 112(b) is maintained.  The Specification describes “attributes” of objects, populating attributes of objects-see ¶¶ [0042-[0043].  The meaning of the limitation, coding an attribute of the edges to depict statuses of the risk placement through  the intermediaries and with the responding parties” is unclear.

Applicants argue that the claims recite elements or a combination of elements which “integrate the exception into a practical application of the exception.”  The Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a non-transitory computer readable storage medium that stores program instructions that when executed on hardware, perform actions for calculating and graphically displaying distributions, a generic user device, a device including a processor, a memory coupled to the processor, and program instructions stored in the memory to implement the claimed method. The computer readable medium, user device, processor and  memory  are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications. 
On pages 14-15 of the Remarks, Applicants contend that the prior art cited in the rejection under 35 USC 101 as support for the conclusion that the transmitting node and edge data, representing multiple risk placements, and displaying node and edge data limitations are well understood, routine, and  conventional activities under Berkheimer Option 3, are evidence that the instant application is patentable subject matter.  The not amount to significantly more than the judicial exception under Step 2B of the 2019 Patent Eligibility Guidelines and analysis. 
	On page 15 of the Remarks, Applicants arguments concerning another Art Unit and the examination of another application is irrelevant to the propriety of the rejections made in the instant application.
The applicants argue that the claims found in Example 37 of the USPTO guidance were found to recite patent eligible subject matter and that a similar analysis for patent eligibility under 35 USC 101 is equally appropriate in the present case. The Examiner respectfully disagrees. While some of the fact patterns in the examples draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions. Here, as explained in the rejection above, the instant application is directed to the depicting information regarding insurance and reinsurance and risk distribution which is a fundamental economic practice falling into the grouping of abstract ideas of certain methods of organizing human activity. The claim limitations do not integrate the judicial exception into a practical application because the claim only recite the additional elements— program instructions that, when executed on hardware implements actions for graphical displaying distribution and a generic user device displaying data. The hardware and user device are recited at a high-level of generality (i.e., as generic hardware performing a generic computer function of implementing a data model; generating node and edge 
Applicant further contends that the claims at issue is a practical application of the judicial exception because the claims are similar to those found in Example 42 of the Guidance, “Methods for Transmission of Notification When Medical Records are Updated.” The argument is not persuasive.  As an initial matter, many of the examples in the Guidance are hypothetical and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of appeal for the Federal Circuit decisions, the examples do not carry the weight of the court decisions and therefore are non-precedential. Nonetheless, the Examiner finds no parallel between Applicants’ claims and the hypothetical, patent-eligible claim described in Example 42 on the Guidance.  

Here, the claims recite the hardware and user device are recited at a high-level of generality (i.e., as generic hardware performing a generic computer function of implementing a data model; generating node and edge data for display; calculating magnitudes or pricing of risk placements and transmitting node and edge data for display to a user device).  The user device, hardware, processor and memory are  recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment and mere instructions to implement an abstract idea on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On pages 18-9, Applicants contend that prong two of the guidance excludes the “WURC” consideration and Applicants further suggest that the “well-known nodes and edges, of circles and lines in a GUI, does not invoke a statutory bar against patenting a novel and inventive GUI. This argument is not persuasive because novelty is a question of whether the claimed invention is new.  Inventiveness in the Alice/Mayo framework is the search for “an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible Alice, 134 S. Ct. at 2355.  The inventiveness inquiry of §101 should therefore not be confused with the separate novelty inquiry of §102 or obviousness inquiry of § 103.  A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304. Furthermore, as discussed above, the claims were analyzed under the 2019 PEG.    The office has established a prima facie case. Each claim was given the proper analysis under the test set forth by the Supreme Court and additionally recited limitation(s) fail(s) to establish that the claims(s) is/are not directed to abstract idea and are directed to significantly more.  The office has identified the judicial exception, explained why it is consider an exception, therefore, the analysis under both step 2A (prongs one and two), and step 2B is complete and sufficient based on the USPTO guidance.
	The rejection of the claims under 35 USC 101 is maintained.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ELDA G MILEF/Primary Examiner, Art Unit 3694